     Case 2:18-cv-00083-TLN-JDP Document 31 Filed 02/11/21 Page 1 of 8


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    RONALD EVANS,                                  No. 2:18-cv-00083-TLN-JDP
12                      Plaintiff,
13           v.                                      ORDER
14    COUNTY OF TRINITY, a municipal
      corporation; COLLEEN MURRAY; and
15    DOES 1-10,
16                      Defendants.
17

18          This matter is before the Court on Defendants County of Trinity (“County”) and Colleen

19   Murray’s (“Murray”) (collectively, “Defendants”) Motion to Dismiss. (ECF No. 26.) Plaintiff

20   Ronald Evans (“Plaintiff”) opposed the motion. (ECF No. 27.) Defendants replied. (ECF No.

21   29.) For the reasons discussed herein, the Court GRANTS Defendants’ Motion to Dismiss.

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                    1
     Case 2:18-cv-00083-TLN-JDP Document 31 Filed 02/11/21 Page 2 of 8


 1          I.    FACTUAL AND PROCEDURAL BACKGROUND1

 2          Plaintiff was arrested after ten pounds of medical marijuana was found in his vehicle and

 3   confiscated. (ECF No. 22 at 2.) Plaintiff pleaded guilty to a vehicle code violation in Trinity

 4   County Superior Court. (Id. at 2.) On January 24, 2017, the state court found that Plaintiff

 5   lawfully possessed the marijuana under California law and ordered the return of Plaintiff’s

 6   marijuana. (Id. at 2.) Plaintiff subsequently presented the court order to a County evidence

 7   technician, who told Plaintiff that the marijuana would not be returned to him. (Id. at 6.) Murray,

 8   the Deputy District Attorney assigned to the case, also told Plaintiff that his marijuana would not

 9   be returned. (Id.)

10          On January 15, 2018, Plaintiff initiated this action against Defendants, asserting two

11   causes of action pursuant to 42 U.S.C. § 1983 (“§ 1983”): (1) claims against the individual

12   Defendants for depriving Plaintiff of his property without due process of law in violation of the

13   Fourteenth Amendment, taking his property without compensation in violation of the Fifth

14   Amendment, and unreasonably seizing his property in violation of the Fourth Amendment;2 and

15   (2) a Monell claim against the County based on the underlying constitutional violations. (ECF

16   No. 1 at 6–7.)

17          On March 16, 2018, Defendants moved to dismiss the Complaint pursuant to Federal Rule

18   of Civil Procedure (“Rule”) 12(b)(6). (ECF No. 6.) On August 6, 2019, the Court dismissed the

19   Complaint with leave to amend. (ECF No. 21.)

20          On September 4, 2019, Plaintiff filed the operative First Amended Complaint (“FAC”).
21   (ECF No. 22.) On October 16, 2019, Defendants filed the instant Motion to Dismiss the FAC in

22   its entirety pursuant to Rule 12(b)(6). (ECF No. 26.)

23   ///

24   ///

25   1
          The following recitation of facts is taken, sometimes verbatim, from Plaintiff’s First
26   Amended Complaint. (ECF No. 22.)
     2
27          Plaintiff combined all the underlying constitutional violations into one cause of action in
     his Complaint.
28

                                                       2
     Case 2:18-cv-00083-TLN-JDP Document 31 Filed 02/11/21 Page 3 of 8


 1          II.   STANDARD OF LAW

 2          Rule 8(a) requires that a pleading contain “a short and plain statement of the claim

 3   showing that the pleader is entitled to relief.” See Ashcroft v. Iqbal, 556 U.S. 662, 678–79

 4   (2009). Under notice pleading in federal court, the complaint must “give the defendant fair notice

 5   of what the claim . . . is and the grounds upon which it rests.” Bell Atlantic v. Twombly, 550 U.S.

 6   544, 555 (2007) (internal quotations omitted). “This simplified notice pleading standard relies on

 7   liberal discovery rules and summary judgment motions to define disputed facts and issues and to

 8   dispose of unmeritorious claims.” Swierkiewicz v. Sorema N.A., 534 U.S. 506, 512 (2002).

 9          On a motion to dismiss, the factual allegations of the complaint must be accepted as

10   true. Cruz v. Beto, 405 U.S. 319, 322 (1972). A court must give the plaintiff the benefit of every

11   reasonable inference to be drawn from the “well-pleaded” allegations of the complaint. Retail

12   Clerks Int’l Ass'n v. Schermerhorn, 373 U.S. 746, 753 n.6 (1963). A plaintiff need not allege

13   “‘specific facts’ beyond those necessary to state his claim and the grounds showing entitlement to

14   relief.” Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads

15   factual content that allows the court to draw the reasonable inference that the defendant is liable

16   for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556).

17          Nevertheless, a court “need not assume the truth of legal conclusions cast in the form of

18   factual allegations.” United States ex rel. Chunie v. Ringrose, 788 F.2d 638, 643 n.2 (9th Cir.

19   1986). While Rule 8(a) does not require detailed factual allegations, “it demands more than an

20   unadorned, the defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. A
21   pleading is insufficient if it offers mere “labels and conclusions” or “a formulaic recitation of the

22   elements of a cause of action.” Twombly, 550 U.S. at 555; see also Iqbal, 556 U.S. at

23   678 (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

24   statements, do not suffice.”). Moreover, it is inappropriate to assume the plaintiff “can prove

25   facts that it has not alleged or that the defendants have violated the . . . laws in ways that have not

26   been alleged.” Associated Gen. Contractors of Cal., Inc. v. Cal. State Council of Carpenters, 459
27   U.S. 519, 526 (1983).

28   ///

                                                         3
     Case 2:18-cv-00083-TLN-JDP Document 31 Filed 02/11/21 Page 4 of 8


 1            Ultimately, a court may not dismiss a complaint in which the plaintiff has alleged “enough

 2   facts to state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 697 (quoting

 3   Twombly, 550 U.S. at 570). Only where a plaintiff fails to “nudge[ ] [his or her] claims . . . across

 4   the line from conceivable to plausible[,]” is the complaint properly dismissed. Id. at 680. While

 5   the plausibility requirement is not akin to a probability requirement, it demands more than “a

 6   sheer possibility that a defendant has acted unlawfully.” Id. at 678. This plausibility inquiry is “a

 7   context-specific task that requires the reviewing court to draw on its judicial experience and

 8   common sense.” Id. at 679.

 9            In ruling upon a motion to dismiss, the court may consider only the complaint, any

10   exhibits thereto, and matters which may be judicially noticed pursuant to Federal Rule of

11   Evidence 201. See Mir v. Little Co. of Mary Hosp., 844 F.2d 646, 649 (9th Cir. 1988); Isuzu

12   Motors Ltd. v. Consumers Union of United States, Inc., 12 F. Supp. 2d 1035, 1042 (C.D. Cal.

13   1998).

14            If a complaint fails to state a plausible claim, “[a] district court should grant leave to

15   amend even if no request to amend the pleading was made, unless it determines that the pleading

16   could not possibly be cured by the allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1130

17   (9th Cir. 2000) (en banc) (quoting Doe v. United States, 58 F.3d 484, 497 (9th Cir. 1995)); see

18   also Gardner v. Marino, 563 F.3d 981, 990 (9th Cir. 2009) (finding no abuse of discretion in

19   denying leave to amend when amendment would be futile). Although a district court should

20   freely give leave to amend when justice so requires under Rule 15(a)(2), “the court’s discretion to
21   deny such leave is ‘particularly broad’ where the plaintiff has previously amended its

22   complaint[.]” Ecological Rights Found. v. Pac. Gas & Elec. Co., 713 F.3d 502, 520 (9th Cir.

23   2013) (quoting Miller v. Yokohama Tire Corp., 358 F.3d 616, 622 (9th Cir. 2004)).

24         III.     ANALYSIS

25                    A.      Fifth and Fourteenth Amendment Claims

26            In his FAC, Plaintiff asserts § 1983 claims against the individual Defendants for violating
27   the Takings Clause of the Fifth Amendment and the Due Process Clause of the Fourteenth

28

                                                          4
     Case 2:18-cv-00083-TLN-JDP Document 31 Filed 02/11/21 Page 5 of 8


 1   Amendment.3 (ECF No. 22 at 9.) Defendants move to dismiss both claims on the basis that

 2   Plaintiff has not identified a federally protected property interest.4 (See ECF. 26 at 5.)

 3   Specifically, Defendants argue Plaintiff has “no cognizable federal property interest in marijuana

 4   for any purpose.” (Id.) In opposition, Plaintiff contends that federal law does not preempt state

 5   law in the field of marijuana regulation and that California state law protects Plaintiff’s

 6   possession of marijuana. (See ECF No. 27 at 2–4.) The Court addresses the Fifth Amendment

 7   claim first, then turns to the Fourteenth Amendment claim.

 8                         i.        Fifth Amendment Claim

 9           The Takings Clause of the Fifth Amendment prohibits the government from taking

10   “private property . . . for public use, without just compensation.” U.S. Const. amend. V. To

11   assert a claim under the Takings Clause, “a plaintiff must first demonstrate that he possesses a

12   ‘property interest’ that is constitutionally protected.” Schneider v. California Dep’t of Corr., 151

13   F.3d 1194, 1198 (9th Cir. 1998). State law, as well as federal law, can create a property interest.

14   See id. at 1200–01. However, although “state law creates a property interest, not all state-created

15   rights rise to the level of a constitutionally protected interest.” Brady v. Gebbie, 859 F.2d 1543,

16   1548 n.3 (9th Cir. 1988).

17           Plaintiff asserts Defendants violated the Fifth Amendment by taking Plaintiff’s marijuana

18   without compensation. (ECF No. 22 at 9.) Plaintiff argues that California state law protects his

19   possession of marijuana. (ECF No. 27 at 3–4.) However, even construing all reasonable

20   inferences in Plaintiff’s favor, Plaintiff fails to articulate how his state-defined right to possess
21   marijuana “rise[s] to the level of a constitutionally protected interest.” Indeed, despite Plaintiff’s

22   3
             In the Complaint, Plaintiff explicitly brought a Fourth Amendment claim under § 1983.
23   (ECF No. 1 at 6.) This claim was dismissed with leave to amend. (ECF No. 21.) In the FAC,
     Plaintiff does not explicitly reassert his Fourth Amendment claim. (See ECF No. 22.) Plaintiff
24   only vaguely asserts that his right “[t]o be free from unreasonable seizures” was violated and
     provides no factual allegations to support this conclusion. (Id. at 8–9.) It also bears mentioning
25
     that neither party addresses a Fourth Amendment claim in their briefing on the instant motion.
26   Therefore, it appears Plaintiff has withdrawn his Fourth Amendment claim.
     4
27           Defendants raise several other grounds for dismissal. However, because the Court finds
     that Plaintiff fails to state a claim for any of the alleged constitutional violations, the Court need
28   not and does not address Defendants’ alternative arguments.

                                                         5
     Case 2:18-cv-00083-TLN-JDP Document 31 Filed 02/11/21 Page 6 of 8


 1   argument that marijuana no longer deserves Schedule I drug categorization (ECF No. 27 at 4–5),

 2   marijuana remains illegal under federal law. See 21 C.F.R. § 1308.11(d)(23); see also Gonzales

 3   v. Raich, 545 U.S. 1, 14–15 (2005). Additionally, courts within this district have clarified that

 4   marijuana is contraband per se under federal law and thus no person can have a cognizable

 5   federal legal interest in it. See, e.g., Barrios v. Cty. of Tulare, No. 1:13-CV-1665 AWI GSA,

 6   2014 WL 2174746, at *5 (E.D. Cal. May 23, 2014); Schmidt v. Cty. of Nevada, No. 2:10-CV-

 7   3022 FCD/EFB, 2011 WL 2967786, at *5 (E.D. Cal. July 19, 2011) (“Thus, under federal law,

 8   marijuana is contraband per se, which means no person can have a cognizable legal interest in

 9   it.”); see also Cook v. City of California, No. 1:16-CV-00429-DAD-JLT, 2016 WL 8730712, at

10   *5–6 (E.D. Cal. December 9, 2016) (“Plaintiff has failed to allege a cognizable property interest

11   in any medical marijuana plants and therefore has not stated a cognizable Takings Clause

12   claim.”).

13          Accordingly, Plaintiff cannot bring a Fifth Amendment claim regarding the alleged taking

14   of his marijuana without compensation. Because there is no cognizable federal property interest

15   in marijuana, it is not possible for Plaintiff to cure this deficiency through amendment.

16   Therefore, the Court DISMISSES Plaintiff’s Fifth Amendment claim without leave to amend.

17                        ii.       Fourteenth Amendment Claim

18          Under the Fourteenth Amendment, “[n]o state shall . . . deprive any person of life, liberty,

19   or property, without due process of laws.” U.S. Const. amend. XIV. To establish a procedural or

20   substantive due process claim,5 a plaintiff must first show “a liberty or property interest protected
21   by the Constitution.” Wedges/Ledges of California, Inc. v. City of Phoenix., 24 F.3d 56, 62 (9th

22   Cir. 1994) (quoting Bd. of Regents v. Roth, 408 U.S. 564, 569 (1972)); Kraft v. Jacka, 872 F.2d

23   862, 866 (9th Cir. 1989)). Although state law creates property interests, see Little v. Gore, 148 F.

24   Supp. 3d 936, 955 (S.D. Cal. 2015) (quoting Samson v. City of Bainbridge Island, 683 F.3d 1051,

25   1057 (9th Cir. 2012), “federal constitutional law determines whether that interest rises to the level

26
     5
27          Plaintiff does not specify whether his claim is for procedural or substantive due process.
     (See ECF No. 22.) However, for the reasons stated above, such a distinction is not necessary to
28   resolve this issue.

                                                        6
     Case 2:18-cv-00083-TLN-JDP Document 31 Filed 02/11/21 Page 7 of 8


 1   of a legitimate claim of entitlement protected by the Due Process Clause.” Id. (quoting Memphis

 2   Light Gas & Water Div. v. Craft, 436 U.S. 1, 9 (1978); Samson, 683 F.3d at 1057; Lawson v.

 3   Umatilla County, 139 F.3d 690, 692 (9th Cir. 1998)).

 4          Plaintiff’s Fourteenth Amendment claim fails for the same reason as his Fifth Amendment

 5   claim because Plaintiff fails to establish that “federal constitutional law” elevates his property

 6   interest in marijuana “to the level of a legitimate claim of entitlement protected by the Due

 7   Process Clause.” Id. In Barrios v. County of Tulare, for example, a court in this district found

 8   that “[a]lthough California may provide [plaintiff] with the right to possess medical marijuana,

 9   federal law does not. Because marijuana is contraband under federal law, [plaintiff] had no

10   property interest in the marijuana that was protected by the Fourteenth Amendment due process

11   clause.” 2014 WL 2174746 at *5 (citations omitted). Furthermore, in Little v. Gore, a court

12   within the Southern District of California determined that “[w]ith respect to medical marijuana,

13   although California state law may create a property interest in the marijuana, California district

14   courts have found there is no property interest for purposes of the Fourteenth Amendment.” 148

15   F. Supp. 3d at 955 (citing Barrios, 2014 WL 2174746 at *4; Staffin v. Cty. of Shasta, No. 13:CV-

16   03315 JAM-CMK, 2013 WL 1896812, at *4–5 (E.D. Cal. May 6, 2013); Schmidt, 2011 WL

17   2967786, at *5–6).

18          Accordingly, Plaintiff cannot bring a Fourteenth Amendment Due Process claim. Because

19   there is no cognizable federal property interest in marijuana, it is not possible for Plaintiff to cure

20   this deficiency through amendment. In the concluding remarks of his opposition, Plaintiff asks
21   for leave to amend to add an Equal Protection claim. (See ECF No. 27 at 8.) Despite having

22   ample opportunity to raise an Equal Protection claim in the Complaint and FAC, Plaintiff waited

23   until the very end of his opposition to mention such a claim. Plaintiff fails to explain his delay. If

24   such a delay were not reason enough to deny leave to amend, the Court also notes that Plaintiff

25   has no cognizable property interest in marijuana and thus has no standing to bring an Equal

26   Protection claim. See Schmidt, 2011 WL 2967786 at *5–6 (dismissing a plaintiff’s Equal
27   Protection claim “because plaintiff had no property interest in the contraband, he suffered no

28   injury as a result of any alleged destruction of the marijuana”); see also Barnum Timber Co. v.

                                                         7
     Case 2:18-cv-00083-TLN-JDP Document 31 Filed 02/11/21 Page 8 of 8


 1   U.S. EPA, 633 F.3d 894, 897–98 (9th Cir. 2011) (stating that without harm to a legally protected

 2   interest there is no injury-in-fact); Qwest Corp. v. City of Surprise, 434 F.3d 1176, 1180 (9th Cir.

 3   2006) (finding that a plaintiff cannot sue in federal court when there is no injury-in-fact). In other

 4   words, granting Plaintiff leave to amend his Fourteenth Amendment claim — whether as a Due

 5   Process claim or Equal Protection claim — would be futile.

 6             Therefore, the Court DISMISSES Plaintiff’s Fourteenth Amendment claim without

 7   leave to amend.

 8                   B.      Monell Liability

 9           Plaintiff also asserts a Monell claim against the County. (ECF No. 22 at 8–9.) To bring a

10   Monell claim against a municipality, a plaintiff must establish “the local government had a

11   deliberate policy, custom, or practice that was the ‘moving force’ behind the constitutional

12   violation [he] suffered.” Whitaker v. Garcetti, 486 F.3d 572, 581 (9th Cir. 2007).

13           Here, Plaintiff has failed to establish any underlying constitutional violations. “[A]

14   municipality . . . [cannot] be held liable under § 1983 where no injury or constitutional violation

15   has occurred.” Jackson v. City of Bremerton, 268 F.3d 646, 653 (9th Cir. 2001). Plaintiff’s

16   opposition fails to address this fundamental deficiency. Accordingly, Plaintiff’s Monell claim is

17   DISMISSED without leave to amend.

18         IV.     CONCLUSION

19           Based on the foregoing, the Court hereby GRANTS Defendants’ Motion to Dismiss

20   Plaintiff’s First Amended Complaint (ECF No. 26.) without leave to amend. The Clerk of Court
21   is directed to close the case.

22           IT IS SO ORDERED.

23   Dated: February 9, 2021

24

25

26                                                                    Troy L. Nunley
                                                                      United States District Judge
27

28

                                                        8
